—In an action to recover on a promissory note brought by motion pursuant to CPLR 3213 for summary judgment in lieu of complaint, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme *455Court, Westchester County (Cowhey, J.), entered January 13, 2000, as denied those branches of his motion which were to vacate so much of a prior order of the same court entered September 3,1999, as imposed a sanction on him and to compel disclosure.
Ordered that the appeal from so much of the order as denied that branch of the plaintiffs motion which was to vacate the imposition of a sanction is dismissed as academic without costs or disbursements, in light of our determination in Khoury v Khoury ( 280 AD2d 453 [decided herewith]); and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the plaintiffs contentions, the Supreme Court properly denied that branch of his motion which was to compel disclosure, on the ground, inter alia, that the material sought was irrelevant to the litigation (see, CPLR 3042 [d]; 3123; Martin v We’re Assocs., 127 AD2d 568, 569).
The plaintiffs remaining contentions are without merit. Ritter, J. P., Altman, H. Miller and Schmidt, JJ., concur.